Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event, unless plaintiff Malvina Euthimios Tchor-Baj-Oglu stipulates to reduce the judgment as entered in her favor to the sum of $7,500, and unless plaintiff Euthimios H. L. Tchor-Baj-Oglu stipulates to reduce the judgment as entered in his favor to the sum of $3,000, plus costs amounting to $175.85, in which event the judgment as so modified is affirmed, without costs of this appeal to the plaintiff s-respondents but with costs to the impleaded defendants-respondents against the defendant-appellant. No opinion. Settle order on notice. Present — O’Malley, Townley, Dore, Cohn and Callahan, JJ.